 
 
V 
108th CONGRESS
2d Session
H. R. 5037 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mr. Wu introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Rogelio Gallegos-Herrera. 
 
 
1.Waiver of grounds for removal of, or denial of admission to, Rogelio Gallegos-Herrera 
(a)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Rogelio Gallegos-Herrera may not be removed from the United States, denied admission to the United States, or considered ineligible for lawful permanent residence in the United States, by reason of any ground for removal or denial of admission that is reflected in the records of the Department of Homeland Security or the Visa Office of the Department of State, on the date of the enactment of this Act. 
(b)Rescission of outstanding order of removalThe Secretary of Homeland Security shall rescind any outstanding order of removal or deportation, or any finding of inadmissibility or deportability, that has been entered against Rogelio Gallegos-Herrera by reason of any ground described in subsection (a). 
 
